 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL S. IOANE, SR.,                               Case No. 1:19-cv-00998-EPG-HC

12                   Petitioner,                          ORDER GRANTING PETITIONER’S
                                                          MOTION TO PROCEED IN FORMA
13           v.                                           PAUPERIS

14   GEORGINA PUENTES,                                    (ECF No. 7)
15                   Respondent.

16

17           Petitioner Michael S. Ioane, Sr. is proceeding pro se with a petition for writ of habeas

18 corpus.

19           Petitioner has filed a motion to proceed in forma pauperis. (ECF No. 7). In order to

20 proceed in court without prepayment of the filing fee, Petitioner must submit an affidavit

21 demonstrating that he “is unable to pay such fees or give security therefor.” 28 U.S.C.

22 § 1915(a)(1). Although there is no set formula to determine whether a certain income level meets

23 the poverty threshold under § 1915(a)(1), courts have looked to the federal poverty guidelines

24 developed each year by the Department of Health and Human Services. See Lint v. City of

25 Boise, No. CV09-72-S-EJL, 2009 WL 1149442, at *2 (D. Idaho Apr. 28, 2009); Johnson v.

26 Leohane, No. Civ. 08-00432-ACK-KSC, 2008 WL 4527065, at *1 (D. Haw. Oct. 9, 2008);
27 Johnson v. Spellings, 579 F. Supp. 2d 188, 191 (D.D.C. 2008).

28 ///


                                                      1
 1          The Court has evaluated whether Petitioner meets the standard to proceed in forma

 2 pauperis according to 28 U.S.C. § 1915. Based upon the information in his motion to proceed in

 3 forma pauperis, the Court finds that Petitioner is indigent. Accordingly, Petitioner’s motion to

 4 proceed in forma pauperis is GRANTED.

 5
     IT IS SO ORDERED.
 6

 7      Dated:    September 25, 2019                         /s/
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
